Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an eyewear providing an interactive augmented reality experience between two users of eyewear devices to perform a shared group task. During a shared group task session, each eyewear displays the same image. An eye tracker in each eyewear detects a portion of the image the respective user is gazing at. Each eyewear generates an indication of the portion of the respective image each eyewear user is gazing at. The indication is shared with the other eyewear, and the eyewear display indicates the portion of the image the other eyewear user is gazing at. This allows each eyewear user to see what the other user is gazing at when collaborating and visually observing the same image.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an eyewear, a method for use with an eyewear, and a non-transitory computer-readable medium storing program code including, inter alia, 
display a first image on the eyewear display; 
determine a first portion of the displayed first image that a first user is gazing at using the eye tracker; 
send a first message to a physically remote device indicating the first portion of the first image that the first user is gazing at; 
receive a second message from the physically remote device indicating a second portion of the same first image that a second user of the physically remote device is gazing at; and 

displaying a first image on the eyewear display; 
determining a first portion of the displayed first image that a first user is gazing at using the eye tracker; 
sending a first message to a physically remote device indicating the first portion of the first image that the first user is gazing at; 
receiving a second message from the physically remote device indicating a second portion of the same first image that a second user of the physically remote device is gazing at; and 
modifying the displayed first image on the eyewear display to indicate the second portion of the first image that the second user of the physically remote device is gazing at, of claims 8 and 15 (fig. 8A, 8B and 9).
Osman et al. (US 2018/0005429) teaches systems and methods for processing operations for head mounted display (HMD) users to join virtual reality (VR) scenes. A computer-implemented method includes providing a first perspective of a VR scene to a first HMD of a first user and receiving an indication that a second user is requesting to join the VR scene provided to the first HMD. The method further includes obtaining real-world position and orientation data of the second HMD relative to the first HMD and then providing, based on said data, a second perspective of the VR scene. The method also provides that the first and second perspectives are each controlled by respective position and orientation changes while viewing the VR scene.  Osman at least does not teach nor suggest the eyewear receiving a second message from the physically remote device indicating a second portion of the same first image that a second user of the physically remote device is gazing at; and modifying the displayed first image on the eyewear display to indicate (such as a highlight) the second portion of the first image that the second user of the physically remote device is gazing at.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628